Citation Nr: 0517196	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  01-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a chronic lumbosacral 
strain with degenerative anterior lipping at L4 and L5, 
currently evaluated at 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1987. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
a rating in excess of 10 percent for his service connected 
low back disability.  In an April 2000 RO rating decision, 
the veteran's rating was increased to 20 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
veteran's appeal of the assigned disability evaluation for 
his low back disability continues.   

This appeal was the subject of a Board remand in August 2003 
for further development, to include a more recent VA 
examination.  The purposes of that remand have been met.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected chronic lumbosacral 
strain with degenerative anterior lipping at L4 and L5 is not 
manifested by more than moderate limitation of motion of the 
lumbar spine, forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; there is narrowing of the disc 
spaces and some arthritic changes but his low back disability  
is not productive of more than a moderate lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, osteo-arthritic changes with loss of 
lateral motion, or abnormal mobility on forced motion.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
chronic lumbosacral strain, with degenerative anterior 
lipping at L4 and L5, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (effective from 
September 26, 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2000 and April 2000 rating 
decisions; the November 2000 Statement of the Case; the 
August 2003 Board Remand; the March 2005 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for an increased rating for 
a lumbosacral strain, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated January 2002, 
January 2003, January 2004, and August 2004 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for an increased rating for a 
lumbosacral strain, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in March 2000, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the March 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for a lumbosacral strain, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2002, January 2003, January 2004, and 
August 2004 letters and asked him to identify all medical 
providers who treated him for a lumbosacral strain.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous 
examinations, including VA examinations in December 1988, 
February 2000, and October 2004.  The Board finds these 
examinations provide sufficient findings upon which to 
determine the extent of the veteran's disability.  There is 
no duty to provide another examination or medical opinion.  
Id. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

A December 1987 RO rating decision granted service connection 
for a chronic lumbosacral strain due to trauma, with 
degenerative anterior lipping at L4 and L5, with a 20 percent 
rating effective October 1987.  A subsequent rating decision 
(February 1989) reduced the veteran's rating to 10 percent 
effective May 1989.  

In November 1999, the veteran alleged that his lumbosacral 
strain with arthritic changes at L4-5 was more disabling than 
currently evaluated, and he filed a claim for an increased 
rating.  He underwent a VA examination in February 2000.  He 
complained of severe pain in his lumbosacral region and 
occasional numbness and tingling in his right index finger 
(but not in his lower extremities).  He was able to ambulate 
without assistive devices but he stated that prolonged 
bending, standing, or walking, were very difficult for him.  

Upon examination, the clinician found that there was evidence 
of painful motion with bending.  There was also tenderness in 
the paralumbar region to light palpation, with complaints of 
pain (but no muscle spasm or weakness).  The veteran was able 
to forward flex to 40 degrees (with pain at 10 degrees); 
extend to 20 degrees (with pain at 10 degrees); achieve right 
and left lateral flexion to 10 degrees; and rotate left and 
right to 10 degrees.  Range of motion was affected by pain; 
however, there was no fatigue, weakness, or lack of endurance 
noted.  There was positive Waddell's sign and axial rotation.  
Straight leg raising signs and Lasegue's sign were negative.  
X-rays showed evidence of spondylosis.  The clinician noted 
some symptom magnification by the veteran (complaining of 
pain with even light palpation); however, given the x-ray 
findings, he opined that the veteran's condition had 
progressed from a lumbosacral strain to lumbosacral 
spondylosis.  

The RO denied the veteran's claim for an increased rating in 
a March 2000 rating decision.  However, in April 2000, the RO 
granted an increased rating to 20 percent effective November 
1999, based on findings of moderate limitation of motion of 
the lumbar spine.  

The veteran continues to seek a higher rating and in August 
2002, he testified at a videoconference hearing.  He stated 
that he is currently taking 800 milligrams of Ibuprofen, 300 
milligrams of Tylenol, and 500 milligrams of Naprosyn as 
needed.  He testified that he has muscle spasms on a daily 
basis with increased pain.  When asked if pain radiated down 
his legs, he first stated "no" but then said that he can 
feel tingling down the back of his legs.  He testified that 
it takes him a long time to do certain activities that 
require bending (like tying his shoelaces).  He works for the 
Post Office but his job consists of sitting at a computer.  
It is unclear whether or not he is required to do any 
lifting.  He drives an automobile, but sitting for a long 
period of time is difficult on his back.  He has a vibrating 
heat and massager that really helps with the pain.  He is not 
able to participate in any sports, but he has not missed any 
time from work as a result of his disability.  

In November 2002, the veteran's treating physician, Dr. L.B. 
reported that x-rays of the veteran's lower back showed 
arthritic changes and narrowing of the disc spaces.  

The claim came before the Board in August 2003, but was 
remanded for further development, to include another VA 
examination.  

The veteran underwent another VA examination in October 2004.  
The clinician noted that the veteran's gait was normal; he 
was able to get in and out of a chair without difficulty; and 
he was able to get on and off the examining table without any 
problem.  The clinician noted that the veteran does not wear 
a back brace or supports.  There was no erythema, ecchymosis, 
scars, masses, swelling, atrophy, deformities, loss of 
lumbosacral lordosis, scoliosis, pelvic asymmetry, leg length 
discrepancy, difficult heel/toe ambulation, tenderness on 
palpation, or muscle spasms.  Active/passive range of motion 
of the lumbar spine was as follows:  forward flexion 0-90/0-
95 degrees (with pain at 90 degrees); extension 0-25/0-30 
degrees (with pain at 25 degrees); lateral flexion 0-35/0-40 
degrees (with pain at 35 degrees); and rotation 0-30/0-35 
degrees bilaterally (with pain at 30 degrees bilaterally).  
The veteran was asked to forward flex and extend ten times, 
and he was able to do it successfully (although he reported 
pain after the 5th or 6th repetition).  He was able to 
complete all ten repetitions without stopping due to fatigue 
or pain.  Range of the lumbar spine was not further limited 
by pain, weakness, fatigue, lack of endurance, gross 
incoordination, awkward/excess motion, or easy/early 
fatigability.  There was no atrophy or ankylosis in either 
the thoracic or lumbar sacral spine.  X-rays revealed severe 
L4/L5 discogenic disease, with transitional morphology and 
partial sacralization of L5.  The clinician diagnosed the 
veteran with chronic low back pain with minimal loss of 
active range of motion secondary to pain; no objective 
findings of additional functional loss such as weakness on 
movement, excess fatigability, muscle atrophy or 
incoordination; no lumbosacral muscle spasms; and 
radiographic evidence of severe L4/5 discogenic disease and 
partial sacralization of L5.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have been 
amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Accordingly, there are two 
distinct rating schemes potentially applicable to the 
veteran's claim.  

 
Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed.  For diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

The Board notes at the outset that the veteran's chronic 
lumbosacral strain, with degenerative anterior lipping at L4 
and L5, is rated under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5292, 5295 (prior to September 26, 2003); and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (effective from 
September 26, 2003).  Service connection is not in effect for 
degenerative disc disease or intervertebral disc syndrome; 
accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to and from September 23, 2002) and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (from September 26, 
2003) are not applicable.  In order to obtain a rating in 
excess of 20 percent under the applicable rating criteria, 
the veteran's disability must more nearly approximate severe 
limitation of motion (pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5292 as it existed prior to September 26, 
2003); a severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5295 as it existed prior to September 
26, 2003); or limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine (pursuant to the 
General Rating Formula for Diseases and Injuries of the spine 
effective September 26, 2003).  As explained below, neither 
set of criteria is more beneficial to the veteran in this 
case.    

The General Rating Formula for Diseases and Injuries of the 
spine effective September 26, 2003 enumerates a specific 
amount of limitation of motion required in order for a 40 
percent disability rating to be appropriate.  Forward flexion 
of the thoracolumbar spine should be limited to 30 degrees or 
less (or there should be favorable ankylosis of the entire 
thoracolumbar spine).  Upon examination, the veteran was able 
to forward flex to forward flex to 40 degrees (with pain at 
10 degrees) in February 2000; and was able to forward flex to 
90 degrees (actively) and 95 degrees (passively) in October 
2004.  The Board notes that the most recent examination shows 
no more than slight limitation of motion of the lumbar spine.  
It is also pertinent to note that the clinician at the 
February 2000 examination noted some symptom magnification by 
the veteran.  The Board finds that the preponderance of the 
evidence is against a finding of limitation of forward 
flexion to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Thus, a higher rating under the 
new rating criteria is not warranted.  

Similarly, 38 C.F.R. §4.71a, Diagnostic Code 5292 as it 
existed prior to September 26, 2003 establishes disability 
ratings based on limitation of motion.  As previously noted, 
at the veteran's October 2004 examination, limitation of 
motion was no more than slight.  At the veteran's February 
2000 VA examination, the veteran's limitation of motion could 
be characterized as severe with consideration of pain, but 
the examiner observed some symptom magnification by the 
veteran.  In considering the evidence as a whole, the Board 
finds that the preponderance of the evidence is against a 
finding of more than moderate limitation of motion of the 
lumbar spine.  Therefore, a higher rating under this criteria 
is not warranted.  

In considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, 
the Board finds that both the February 2000 and October 2004 
clinicians noted that the veteran's lumbosacral strain does 
not cause him to suffer from excessive fatigability or 
incoordination.  As  noted above, the February 2000 
examination did note pain at 10 degrees flexion but there was 
apparent symptom magnification.  Moreover, the subsequent 
examination revealed only minimal limitation of motion of the 
lumbar spine, to include flexion.  When considering all of 
the relevant medical evidence, it is the Board's finding that 
the preponderance of the evidence is against a finding of 
additional loss of motion of the lumbar spine due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a rating in excess of 20 percent.

Finally, in order to obtain an increased rating under 
38 C.F.R. §4.71a, Diagnostic Code 5295 (as it existed prior 
to September 26, 2004), the veteran would have to suffer from 
a severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Although the Board notes 
that the veteran's private physician reported narrowing of 
disc spaces, the Board also notes that that is the only 
criterion that the veteran has shown.  There is no evidence 
of positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, osteo-arthritic changes with 
loss of lateral motion(emphasis added), or abnormal mobility 
on forced motion.  Therefore, the veteran's condition does 
not more nearly approximate to a 40 percent rating.  To the 
contrary, the Board notes that the veteran fails to meet the 
criteria for even a 20 percent rating under Diagnostic Code 
5295.  Under this code, a 20 percent rating is only warranted 
for a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Both VA clinicians specifically stated 
that the veteran did not suffer from muscle spasms.  Since 
the veteran's condition does not more nearly approximate to 
the criteria required for a 40 percent rating, an increased 
rating under this diagnostic code is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 20 percent for a 
service connected lumbosacral strain must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 
 
The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to a 
lumbosacral strain, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for a chronic lumbosacral 
strain, with degenerative anterior lipping at L4 and L5, is 
denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


